SULLIVAN, Judge,
dissenting.
I respectfully dissent.
It is my view that in light of 760 IAC l-6-16(k), coupled with State v. Bigbee, (1973) 260 Ind. 90, 292 N.E.2d 609 no criminal violation has occurred when a bond is executed in return for a secured promise to pay the full premium.
However, it is not so clear to me that the trier of fact was required, as a matter of law, to find that the uncompleted lien portion of the title conferred an interest as opposed to creating a mere capability of perfecting an interest. Further, I am not convinced that the trier of fact was compelled as a matter of law to find that the State did not carry its burden of proof. The State may well have proved the essential element by pointing to the instrument in evidence. The trial court may have concluded that the instrument had no value, in relationship to the value of the vehicle, because incomplete. Such conclusion might well be considered to satisfy the burden of the State to prove a negative. At least I would afford the State an opportunity to persuade us of that. Accordingly, I would grant oral argument upon the State’s Petition for Rehearing.